DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 7, 9 and 12 - 17 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Russello et al. (U.S. Publication 2014/0137184), Parees et al. (U.S. Publication 2017/0249374), Spertus et al. (U.S. Patent 8,938,808), Shavell et al. (U.S. Patent 10,097,560) and Joslin et al. (U.S. Publication 2008/0106404).  Russello teaches a method for executing a virtualized application on a computing system that includes a user-space and a kernel-space, the method comprising: executing an application in the user-space; executing the user-level virtualization layer in the user-space, the user-level virtualization layer including a set of rules, the user-level virtualization layer including a set of rules; performing, via the user-level virtualization layer, user-level hooking of events that are generated by the executing application according to the set of rules to identify events of interest; and determining whether to allow or block a function corresponding to an event that is identified as an event of interest based on the set of rules in the user-level virtualization layer.  Parees discloses wherein the application is launched from a container that includes the application and a user-level virtualization layer, the user-level virtualization layer included in the container including virtualization layer logic and virtual configuration files.  Spertus discloses wherein the virtualization later logic included in 
	However, the art of record does not teach, nor render obvious a method for executing a virtualized application on a computing system that includes a user-space and a kernel-space, the method comprising: executing an application in the user-space, wherein the application is launched from a container that includes the application and a user-level virtualization layer, the user-level virtualization layer included in the container including virtualization layer logic and virtual configuration files; executing the user-level virtualization layer in the user-space, the user-level virtualization layer including a set of rules; performing, via the user-level virtualization layer, user-level hooking of events that are generated by the executing application according to the set of rules to identify events of interest; and determining whether to allow or block a function corresponding to an event that is identified as an event of interest based on the set of rules in the user-level virtualization layer; wherein the virtualization layer logic included in the container is configured to hook and interpret events that are generated by the executing application and to interact according to the set of rules with the virtual configuration files to generate virtualized events; wherein determining whether to allow or block a function corresponding to an event that is identified as an event of interest based on the set of rules in the user-level virtualization layer comprises determining if the function relates to a resource that is outside of a pre- established location; and further comprising: blocking the function corresponding to an event if the function relates to a resource that is outside of the pre-established location unless the function corresponds to a resource that is on an allowed list; storing events that are identified as events of interest in a database; applying a pattern recognition process to the events that are stored in the database; generating a rule for the set of rules in the user-level virtualization layer based on the pattern recognition process; and applying the generated rule through the user-level virtualization layer.
Claims 2 – 7, 9, 12, 13 16 and 17 are allowed for at least the reasons of claim 1.  Claims 14 and 15 are variants of claim 1 and are allowed for the same reasons.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193